Citation Nr: 0732693	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-34 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service in the United States 
Navy from April 1952 to December 1955 and in the United 
States Army, from November 1961 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, which 
denied the veteran's claims for service connection for 
arteriosclerotic heart disease, diabetes mellitus, and an 
anxiety neurosis.  

There appears to have been some confusion regarding the 
veteran's claim on appeal.  His April 2003 notice of 
disagreement appeared to address all three issues, however, 
in a May 2003 memorandum, the veteran's service 
representative clearly expressed the veteran's disagreement 
with the claim regarding heart disease.  Nevertheless, the 
October 2003 statement of the case addressed all three 
issues.  Although, on his substantive appeal received in 
November 2003, the veteran checked a box indicating that he 
was appealing all issues on the statement of the case, in an 
accompanying November 2003 memorandum, the veteran's 
representative again only addressed the claim for service 
connection for heart disease.  In a December 2003 letter, the 
RO requested that the veteran clarify his claim on appeal 
and, in a signed response dated the same month, he referenced 
his claim regarding heart disease.  As well, in a June 2006 
memorandum, the veteran's representative stated that the 
veteran's December 2003 response noted the appeal regarding 
his claim for heart disease.  As such, the Board will confine 
its consideration only to the issue as set forth on the title 
page. 


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
arteriosclerotic heart disease (ASHD) is related to either 
period of the veteran's active military service, nor was 
cardiovascular heart disease diagnosed within a year of 
discharge from either period of active service.
CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The veteran maintains that he was hospitalized during his 
naval service for treatment of pneumonia that affected his 
right heart border.  He has variously indicated that he was 
hospitalized for three or six months and that his current 
ASHD was incurred at that time.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a November 
2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
arteriosclerotic heart disease is being denied, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a January 2003 letter, issued prior to the February 2003 
rating decision, and in a December 2003 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

On a report of medical history completed in March 1952, when 
the veteran was examined for entry into the United States 
Navy, he denied a history of chest pain and palpitations or 
high blood pressure.  On examination, his lungs, heart, and 
vascular system were normal and he was found qualified for 
enlistment.

According to a May 3, 1952 clinical record, the veteran was 
admitted to the United States Naval Hospital in Bainbridge, 
Maryland, with a diagnosis of pharyngitis, acute, organism 
unknown.  When examined at admission, he complained of 
malaise, chills, fever, cough, chest pain, and headache.  
Physical examination findings revealed pharyngitis with 
scattered rales over the lung fields.  The diagnosis of 
pharyngitis was confirmed.  Results of a chest x-ray were 
negative.  The veteran was treated with antibiotics and bed 
rest and responded well to treatment.  Two days later, he was 
discharged and returned to duty.  

According to a May 14, 1952 clinical record, the veteran was 
seen with complaints of headache, sore throat, and sputum 
containing blood on one occasion.  It was noted that he was 
apparently well prior to the previous evening when his 
symtoms appeared.  On examination, his lungs were entirely 
clear to percussion and auscultation and examination of the 
heart was negative.  An upper respiratory infection was 
diagnosed and bed rest was recommended.  A May 15, 1952 
record entry indicates results of laboratory tests and a 
chest x-ray were negative.  The veteran said he felt better 
and was considered fit for duty.  When seen on May 16, 1952, 
the veteran continued to complain of sore throat, cough, 
chills and fever.  His chest was clear to percussion and 
auscultation.  The diagnosis was pharyngitis, acute, organism 
unknown, and he was transferred to the Naval Hospital in 
Bainbridge, Maryland, for further treatment.  

A September 1953 clinical entry indicates that the veteran 
was diagnosed with acute appendicitis and hospitalized for 
further treatment.  According to the hospital record, his 
past medical history included pneumonia in boot camp and 
several episodes of colds and sore throats.  He underwent an 
appendectomy and was returned to duty at the end of the 
month.  

An October 14, 1953 record indicates that the veteran 
experienced a sudden onset of dry cough, malaise, fever, 
headache, and substernal chest pain.  He was diagnosed with 
bronchopneumonia, organism unknown.  Results of an x-ray 
showed a few scattered patches infiltration left lower lung 
field, consistent with bronchopneumonia.  He was treated with 
antibiotics and the rales cleared in a few days.  On October 
20, 1953, the veteran was returned to duty.  

In February 1954, the veteran was treated for urethritis.  In 
July 1954, he was hospitalized for treatment of a right 
inguinal hernia and returned to duty at the end of the month.

In August 1955, the veteran was treated for acute bronchitis 
of unknown organism.  A chest-x-ray taken at the time was 
normal.  He was placed on bed rest, given antibiotics, and 
returned to duty a few days later.   

When examined for separation in December 1955, the veteran's 
lungs, chest, heart, and vascular system were reported as 
normal.  It was noted that, in September 1953, the veteran 
underwent an appendectomy, in October 1953, he had 
bronchopneumonia, in June 1954, he had an inguinal hernia 
and, in August 1955, he had acute bronchitis.   

On a report of medical history completed in October 1961, 
when the veteran was examined for enlistment into the United 
States Army, he checked no to having chest pain and 
palpitations and high or low blood pressure.  On examination 
at that time, his heart, lungs, chest, and vascular system 
were normal, and he was found qualified for military service.  
Records indicate that, in June 1962, the veteran was 
hospitalized for two weeks for treatment of acute 
pharyngitis, due to streptococcus, and then returned to duty.  
On a report of medical history completed in January 1963, 
when he was examined for separation from service, the veteran 
checked yes to having scarlet fever, erysipelas.  The 
examiner noted that there were no current problems.  When 
examined that day, the veteran's lungs, chest, heart, and 
vascular system were normal, and results of a chest x-ray 
taken at the time were negative.

Post service, a January 1973 VA hospital summary indicates 
that the veteran was hospitalized from October to November 
1972 with a diagnosis of sub-endocardial myocardial 
infarction (MI).  Since late December, he experienced chest 
pain.  There was no congestive heart failure and a history of 
chemical diabetes was noted.  The diagnoses were angina with 
a need to rule out a MI-"no MI", and status post 
subendocardial MI.

A May 1975 VA examination report reflects the veteran's 
history of VA hospitalization for an acute MI.  The pertinent 
diagnosis was ASHD.

VA medical records, dated from October 2000 to November 2006, 
indicate that, in November 2000, the veteran underwent 
coronary artery bypass graft surgery.  A June 2002 outpatient 
record indicates the veteran was status post MI in his youth, 
in the 1960s or 1970s.

In November 2002, the RO received the veteran's current claim 
for service connection for ASHD.  He maintained that he was 
hospitalized for six months for pneumonia of the right border 
of the heart during basic training.

In a January 2003 written statement, the veteran reiterated 
that he was hospitalized for six months in-service and also 
said that he was hospitalized by VA in 1965 for three months 
for treatment of heart disease.

In a June 2004 written statement, the veteran indicated that 
he was hospitalized for treatment of pneumonia of the right 
border of the heart that was treated with antibiotics for 
three months.  He said he was hospitalized for six months and 
went through basic training twice due to the hospitalization.

In an October 2006 written statement, the veteran noted his 
May 16, 1952 treatment of acute pharyngitis and said he was 
hospitalized for six months.

In a March 2007 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for acute 
bronchitis. 

III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and cardio-vascular renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran has contended that service connection should be 
granted for arteriosclerotic heart disease.  Although the 
evidence shows that the veteran currently has ASHD, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
heart, lungs, chest, and vascular system were normal on 
separation from service December 1955, on examination for 
enlistment in October 1961, and on separation from service in 
January 1963, and the first post service evidence of record 
of heart disease is from 1972, nearly 10 years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
arteriosclerotic heart disease to service or any incident of 
service has been presented.

Nevertheless, the veteran vigorously maintains that he was 
hospitalized in 1952 for six months for treatment of 
pneumonia that, he asserts, affected the right border of his 
heart.  However, the service medical records do not reflect 
this.  While the duration of the veteran's second 
hospitalization in 1952 for treatment of pharyngitis is 
unclear, it is certainly clear that he was not treated for a 
heart problem in service at any time and, as noted above, his 
heart and vascular system were normal when examined for 
separation in 1955 and for enlistment in 1961.  Thus, even 
assuming, arguendo, that the veteran was hospitalized for 
several months for treatment of pneumonia, there is no 
service medical record that even remotely suggests that the 
right border of the veteran's heart was affected.  In fact, 
results of chest x-rays taken in 1955 and 1963 were negative.  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed ASHD.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed ASHD.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for arteriosclerotic heart disease.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
arteriosclerotic heart disease is not warranted.





ORDER

Service connection for arteriosclerotic heart disease is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


